EXHIBIT 10.3

 

FuelCell Energy, Inc.

2018 OMNIBuS INCENTIVE PLAN

Restricted Stock Unit Award

Dear _________,

 

You have been granted an award (an “Award”) of restricted stock units of
FuelCell Energy, Inc., a Delaware corporation (the “Company”), which are subject
to the terms of the FuelCell Energy, Inc. 2018 Omnibus Incentive Plan (the
“Plan”) and this Restricted Stock Unit Award Agreement (this
“Agreement”).  Capitalized terms used but not defined in this Agreement shall
have the meanings set forth in the Plan.

 

Grant Date:

 

______________, 2018

Number of Restricted Stock Units:

 

_______________ (the “Restricted Stock Units”)

Vesting Schedule:

 

Your Restricted Stock Units will vest according to the following schedule,
provided that you remain continuously employed by or in the service of the
Company or an Affiliate through the applicable vesting date:

[●]% will vest on ________________________

[●]% will vest on ________________________

[●]% will vest on ________________________

Except as otherwise provided in this Agreement or in the Plan, upon your
termination of employment with, or cessation of services to, the Company and its
Affiliates prior to the date the Restricted Stock Units are vested (as described
above), you will forfeit the unvested Restricted Stock Units.

Change of Control:

 

Upon a Change of Control, your Restricted Stock Units will be treated in
accordance with Section 19 of the Plan.

Settlement:

 

As soon as practicable after each vesting date (but no later than
two-and-one-half months from the end of the fiscal year in which the Restricted
Stock Units vest), the Company will settle the Restricted Stock Units by
electing either to (i) issue in your name certificate(s) or make an appropriate
book entry for a number of Shares equal to the number of Restricted Stock Units
that have vested or (ii) deliver an amount of cash equal to the Fair Market
Value, determined as of the vesting date, of a number of Shares equal to the
number of Restricted Stock Units that have vested.

Rights as Stockholder:

 

You will not be deemed for any purposes to be a stockholder of the Company with
respect to any of the Restricted Stock Units unless and until Shares are issued
to you upon settlement of this Award.






 

--------------------------------------------------------------------------------

 

Restrictions on Transferability:

 

Except as provided in the Plan, you may not sell, transfer, assign, pledge, or
otherwise alienate this Award, and any attempt to do so shall be null and void.

Tax Withholding:

 

You understand that you (and not the Company) shall be responsible for your own
federal, state, local, or foreign tax liability and any of your other tax
consequences that may arise as a result of this Award, and that you should rely
solely on the determinations of your tax advisors or your own determinations,
and not on any statements or representations by the Company or any of its agents
with regard to all tax matters.

To the extent that the receipt, vesting or settlement of the Restricted Stock
Units, or disposition of any Shares acquired under your Award results in income
to you for national, federal, state, local, foreign, or other tax purposes, the
Company may deduct (or require an Affiliate to deduct) from any payments of any
kind otherwise due to you to satisfy such tax or other withholding obligations.
Alternatively, the Company or its Affiliate may require you to pay to the
Company or its Affiliate, in cash, promptly on demand, or make other
arrangements satisfactory to the Company or its Affiliate regarding the payment
of the withholding amount.

At the Administrator’s discretion, you may be able to satisfy all or a portion
of the withholding obligations arising in connection with this Award by electing
to (i) have the Company or its Affiliate withhold Shares otherwise due to you
upon settlement of this Award, (ii) tender back Shares received upon settlement
of this Award or (iii) deliver other previously owned Shares, in each case
having a Fair Market Value equal to the amount to be withheld; provided that the
amount to be withheld may not exceed the maximum statutory tax rate associated
with the transaction. If an election is provided, the election must be made on
or before the date as of which the amount of tax to be withheld is determined
and otherwise as the Administrator requires. In any case, the Company and its
Affiliates may defer making payment or delivery under this Award until such
withholding obligations are paid.

Electronic Communications:

 

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means.  By
accepting this Award, you hereby consent to receive such documents by electronic
delivery, and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third-party designated by
the Company.  You also agree that all on-line acknowledgements shall have the
same force and effect as a written signature.






 

--------------------------------------------------------------------------------

 

Miscellaneous:

 

•     This Award is expressly subject to all the terms and conditions contained
in this Agreement and the Plan, and the terms of the Plan are incorporated
herein by reference.

 

•     As a condition of the granting of this Award, you agree, for yourself and
your legal representatives or guardians, that this Award shall be interpreted by
the Administrator and that any interpretation by the Administrator of the terms
of this Agreement or the Plan and any determination made by the Administrator
pursuant to this Award shall be final, binding and conclusive.  

 

•     Generally, this Agreement can only be modified or amended by a writing
signed by both you and the Company.  However, the Administrator may modify or
amend this Award in certain circumstances without your consent as permitted by
the Plan.

 

•     The grant of this Award does not provide you with any right to continued
employment or service with the Company or any Affiliate.

 

•     The Restricted Stock Units constitute a mere promise by the Company to
make specified payments in the future if such benefits come due under the Award.
You will have the status of a general creditor of the Company with respect to
any vested Award.

 

•     By accepting this Award, you agree not to sell any Shares acquired under
this Award at a time when applicable laws, Company policies, or an agreement
between the Company and its underwriters prohibit a sale.

 

•     This Award, and any compensation or benefits that you receive as a result
of this Award, shall be subject to any clawback or recoupment policy that the
Company may adopt from time to time.

 

The Company has caused this Agreement to be executed by one of its authorized
officers and is effective as of the Grant Date.

 

FuelCell Energy, Inc.

 

 

______________________

[Name]

[Title]

 

 